DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 3-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al. (US Pat. No. 7,226,417 B1).
Regarding claim 15, Eberle et al. (‘417) teach an intravascular imaging device, comprising: a flexible elongate member having a proximal portion and a distal portion; and an intravascular imaging assembly coupled to the distal portion of the flexible elongate member, the intravascular imaging assembly comprising: a flexible circuit; and an ultrasound transducer array disposed on the flexible circuit, wherein the ultrasound transducer array includes a plurality of ultrasound elements (see col. 5, lines 14-30; and Fig. 1). Eberle et al. does teach a pitch width of 50 micrometers (col. 12, lines 31-33). Miniaturizing a component is considered to be routine experimentation and does not produce an unexpected result. Furthermore, reducing the pitch width mathematically and predictably minimizes signal resolution. Therefore the claim to a small pitch width would be obvious to one of ordinary skill in the art to produce a desired image resolution to optimize visualizing of a target subject matter.
Regarding claim 16, Eberle et al. (‘417) teach the intravascular imaging device of claim 15, wherein the ultrasound transducer array consists of a single array (see col. 3, line 4 - col. 4, line 3;  col. 6, line 47 - col. 7, line 7; and Figs. 1-2).
Regarding claim 17, Eberle et al. (‘417) teach the intravascular imaging device of claim 15, wherein the ultrasound transducer array comprises of a first array of ultrasound elements spaced from a second array of ultrasound elements (see col. 3, line 4 - col. 4, line 3;  col. 6, line 47 - col. 7, line 7; and Figs. 1-2).
Regarding claim 18, Eberle et al. (‘417) teach the intravascular imaging device of claim 17, wherein the ultrasound elements of the first array of ultrasound elements are aligned with the ultrasound elements of the second array of ultrasound elements (see col. 3, line 4 - col. 4, line 3;  col. 6, line 47 - col. 7, line 7; and Figs. 1-2).
Regarding claim 19, Eberle et al. (‘417) teach the intravascular imaging device of claim 17, wherein the ultrasound elements of the first array of ultrasound elements are offset with respect to the ultrasound elements of the second array of ultrasound elements (see col. 3, line 4 - col. 4, line 3;  col. 6, line 47 - col. 7, line 7; and Figs. 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793